April 4, 2005 
 CONFIDENTIAL

 
 
LICENSE AGREEMENT FOR THE NINTENDO DS SYSTEM
(EEA, AUSTRALIA AND NEW ZEALAND)
 
THIS LICENSE AGREEMENT ("Agreement") is entered Into between NINTENDO CO., LTD.
("NINTENDO") at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto, Japan 601-8501,
Attn: General Manager. International Business Administration Departure
(facsimile: 81.75.662.9619), and DESTINATION SOFTWARE INC., at 137 Hurffvilie
-Cross Keys Road, Sewell, NJ 08080, USA (facsimile; 856.262.0066); Attn: Ms.
Cristie E. Walsh, and DESTINATION SOFTWARE, at Manor Barn, Manor Lane, Great
Gransden, Sandy Bedfordshire, SG19 3RL, U.K. (facsimile 44. 1767 677 425
); Attn: Paul Tresise, Vice President of Development (DESTINATION SOFTWARE INC.
and DESTINATION SOFTWARE together and separately: "LICENSEE"). NINTENDO and
LICENSEE agree as follows:
 
1. RECITALS
 
1.1 NINTENDO designs, develops, manufactures, markets and sells advanced design,
high-quality video game systems, including the Nintendo DS system.
 
1.2 LICENSEE desires a license to use 'highly proprietary programming
specifications, development tools, trademarks and other valuable intellectual
property rights of NINTENDO to develop, have manufactured, advertise, market and
sell video game software for play on the Nintendo DS system.
 
1.3 NINTENDO is willing to grant a license to LICENSEE on the terms and
conditions set forth in this Agreement.
 
2. DEFINITIONS
 
2.1 "Artwork" means the design specifications for the Game Card label and
Printed Materials in the format specified by NINTENDO in the Guidelines.
 
2.2 "Bulk Goods" means the Game Cards with Game Card labels affixed.
 
2.3 "Development Tools" means the development kits, programming tools, emulators
and other materials that may be used in the development of Games under this
Agreement.
 
2.4 "Effective Date" means the last date on which all parties shall have signed
this Agreement.
 
2.5 "Finished Product(s)" means the fully assembled Game Card with a Game Card
label and packaged in a plastic case or other form of protective packaging,
together with Printed Materials.
 
2.6 "Game Card(s)" means custom card media specifically manufactured under the
terms of this Agreement for play on the Nintendo DS system, incorporating
semiconductor components in which a Game has been stored.
 
2.7 "Game(s)" means the Nintendo DS version of an interactive video game
program, or other applications approved by NINTENDO (including source and
object/binary code) developed for the Nintendo DS system.
 
2.8 "Guidelines" means the current version or any future revision of the
"Nintendo DS Guidelines", pertaining to layout, trademark usage and other
requirements for the Game Card label, instruction manual and Game Card
packaging; "Marketing Materials"; "Nintendo DS Development Manual"; "Guidelines
on Ethical Content"; "Nintendo DS Software Submission Requirements" together
with related guidelines that NINTENDO may provide to LICENSEE from time to time.
The Guidelines on Ethical Content are attached as Annex A, and the remainder of
the Guidelines have been provided to LICENSEE independent of this Agreement. The
Guidelines may be changed or updated from time to time without notice, and the
versions current from time to time will be available on request from NINTENDO.
 
Page 1 of 16

--------------------------------------------------------------------------------


 
2.9 "Independent Contractor" means any individual or entity that is not an
employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.
 
2.10 "Intellectual Property Rights" means Individually, collectively or in any
combination, Proprietary Rights owned, licensed or otherwise held by NINTENDO
that are associated with the development, manufacturing, advertising, marketing
or sale of the Licensed Products, including, without limitation, (a) registered
and unregistered trademarks and trademark applications used in connection with
Games for the Nintendo D5 system including "Nintendo™, "Nintendo DS™, end the
"Official Nintendo Seal of Quality™", (b) select trade dress associated with the
Nintendo DS system and licensed Games for play thereon. (c) Proprietary Rights
in the Security Technology incorporated into the Game Cards, (d) rights in the
Development Tools for use in developing the Games. (e) patents, patent
applications. utility models or design registrations associated with the Game
Cards, (f) copyrights in the Guidelines, and (g) other Proprietary Rights of
NINTENDO in the Confidential Information.
 
 2.11 "Licensed Products" means (a) Finished Products, or (b) Bulk Goods when
fully assembled and packaged in a plastic case or other form of protective
packaging with the Printed Materials.
 
 2.12 "Marketing Materials" means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE'S approval) to
promote the sale of the Licensed Products, including, but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.
posters, counter-cards), package advertising, print media or materials and all
audio or video media Other than the Game that is to be included on the Game
Card.
 
 2.13 "NDA" means the non-disclosure agreement providing for the protection of
Confidential Information related to the Nintendo DS System previously entered
into between NINTENDO and/or Nintendo of America Inc.. NINTENDO's subsidiary of
Redmond. Washington, USA ("NOA") and LICENSEE.
 
 2.14 "Notice" means any notice permitted or required under this Agreement. All
Notices shall be sufficiently given when (a) personally Served or delivered. (b)
transmitted by facsimile, with an original sent concurrently by mail, or (c)
deposited, postage prepaid, with a guaranteed air courier service, in each case
addressed as stated herein, or addressed to such other person or address either
party mey designate In a Notice. Notice shall be deemed effective upon the
earlier of actual receipt or two (2) business days after transmittal.
 
 2.15 "Price Schedule" means the current version or any future revision of
NINTENDO's schedule of purchase prices and minimum order quantities for Finished
Products and Bulk Goods. The Price Schedule has been Provided to LICENSEE
independent of this Agreement and may be changed or updated from time to time
without notice, and the version current from time to time will be available on
request from NINTENDO.
 
 2.16 "Printed Materials" means the Game Card label and title sheet, user
Instruction booklet, poster, warranty Card and LICENSEE inserts incorporating
the Artwork, together with a Health and Safety Precautions Booklet as specified
byNINTENDO.
 
Page 2 of 16

--------------------------------------------------------------------------------


 
 2.17 "Proprietary Rights" means any rights or applications for rights to the
extent recognized anywhere in the Territory relating to the Nintendo DS System,
end owned, licensed or otherwise held in patents. trademarks, service marks,
copyrights and neighboring rights, semiconductor chip layouts or masks, trade
secrets. utility models, registered design rights, unregistered design rights.
database rights, get up, trade dress, moral rights and publicity rights,
together with all inventions, discoveries, ideas, know-how, data, information.
processes, methods, procedures, formulas, drawings and designs, computer
programs, software source code and object code, and all amendments,
modifications, and improvements thereto for which such patent, trademark,
service mark, copyright and neighboring rights. semiconductor chip layouts or
mask, trade secrets, Utility models, registered design rights, unregistered
design rights. database rights, get up, trade dress, moral rights or publicity
rights may exist or may be sought and obtained In the future.
 
2.18 "NOA" means NCL's subsidiary, Nintendo of America Inc. of Redmond,
Washington, USA.
 
2.19 "Reverse Engineer(ing)" means, without limitation, (a) the x-ray.
electronic scanning or physical or chemical Stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product.
 
2.20 "Security Technology" means, without limitation, any security signature,
Wm, data scrambling, password, hardware security apparatus, watermark, hologram,
encryption, Digital Rights Management system, copyright management information
system or any feature that facilitates or limits compatibility with other
hardware, software, or accessories or other peripherals outside of the Territory
or on a different video game system.
 
2.21 "Sole License" shall mean a license under which only the licensor and a
single licensee can utilize the subject matter of the license.
 
2.22 "Term" means three (3) years from the Effective Date.
 
2.23 'Territory" means any and all countries within the European Economic Area:
namely Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany. Greece, Hungary. Iceland, Ireland, Italy, Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, the Netherlands, Norway, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.
The Territory shall also include Australia, New Zealand, Switzerland and Turkey.
NINTENDO may add additional countries to the Territory upon written -notice to
LICENSEE,

 
2.24 "TM" means trade mark of NINTENDO, whether registered or not.  
 
3. GRANT OF LICENSE; LICENSEE RESTRICTIONS
 
3.1 Limited License Grant. For the Term and for the Territory, NINTENDO grants
to LICENSEE a nonexclusive, nontransferable, limited license to use the
Intellectual Property Rights for the purpose of and to the extent necessary, to
develop Games for manufacture, advertising, marketing and sale as Licensed
Products, subject to the terms and conditions of this Agreement. This license is
royalty-free.
 
3.2 LICENSEE LICENSEE's use of the Intellectual Property Rights shall not create
any right, title or interest of LICENSEE therein. In the event Mat LICENSEE
challenges NINTENDO's ownership or the validity of the Intellectual Property
Rights, NINTENDO may terminate this Agreement without any notice or procedure.
 
3.3 Restrictions on License Grant. NINTENDO does not guarantee that the hardware
for the Nintendo DS system is distributed throughout the Territory. Moreover,
the present limited license to LICENSEE does not extend to the use of the
intellectual Property Rights for the following purposes:
 
(a) grant access to, distribute, transmit or broadcast a Game by electronic
means or by any other means known or hereafter devised, including, without
limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave. computer or other device network. except (a) as a pert of wireless
game play on and among Nintendo DS systems, (b) for the purpose of
facilitating game development under the terms of this Agreement, or (c) as
otherwise approved in writing by NINTENDO. LICENSEE shall use reasonable
security measures, customary within the high technology industry, to reduce the
risk of unauthorized interception or retransmission of any Game transmission. No
right of retransmission shall attach to any authorized transmission of a Game.
 
Page 3 of 16

--------------------------------------------------------------------------------


 
(b)  modify, install or operate a Game on any server or other device for the
purpose of or resulting in the rental. lease, loan or sale of rights of access
to the Game,
 
(c)  emulate. interoperate, interface or link a Game for operation or use with
any hardware platform, software program, accessory, computer language, computer
environment, chip instruction set, consumer electronics device, telephone,
cellphone, PDA, or other device. including for purposes of data interchange,
password usage or interactive video game play, other than a Nintendo DS system,
an application approved by NINTENDO, or the Development Tools.
 
(d)  emulate any past, current or future NINTENDO brand video game system, or
any portion thereof, In software or hardware or any combination thereof,
 
(e)  embed, incorporate, or store a Game in any media or format except the Game
Card format utilized by the Nintendo DS system, except as may be necessary as a
part of the Game development process under this Agreement,
 
(f)  design, implement or undertake any process, procedure, program or act
designed to circumvent the Security Technology.
 
(g)  utilize the Intellectual Property Rights to design or develop eny
interactive video game program, except as authorized under this Agreement,
 
(h)  manufacture or reproduce a Game developed under this Agreement, except
through NINTENDO, or (1) Reverse Engineer or assist in the Reverse Engineering
of all or any part of the Nintendo DS system, including the hardware or software
(whether embedded or otherwise), the Development Tools or the Security
Technology, except as specifically permitted under the laws and regulations
applicable in the Territory.
 
3.4 Development Tools. NINTENDO may lease, loan or sell Development Tools,
including any improvements made by NINTENDO or NOA from time to time, to
LICENSEE to assist in the development of Games under this Agreement on such
terms as may be agreed between the parties. Ownership and use of any Development
Tools, whether provided by NINTENDO or NOA, prior to or during the Term hereof.
shall be subject to the terms Of this Agreement and any separate license or
purchase agreement required by NINTENDO. LICENSEE acknowledges the exclusive
interest of NINTENDO in and to the Proprietary Rights associated with the
Development Tools. LICENSEES use of the Development Tools shall not create any
right, title or interest of LICENSEE therein. Any license to LICENSEE to use the
Development Tools does not extend to: (a) use of the Development Tools for any
purpose except the design and development of Games under thiS Agreement. (b)
reproduction or creation of derivatives of the Development Tools. except in
association with the development of Games under this Agreement, (c) Reverse
Engineering of the Development Tools (except as specifically permitted under the
laws and/or regulations applicable in the Territory), or (d) selling, leasing,
assigning, lending, licensing. encumbering or otherwise transferring the
Development Tools. Any tools developed or derived by LICENSEE as a result of a
study of the performance, design or operation of the Development Tools Shall be
considered derivative works of the Intellectual Property Rights, but may be
retained and utilized by LICENSEE In connection with this Agreement. Unless
LICENSEE can demonstrate that such derivative work has one or more applications
that are independent of and Separate from the Intellectual Property Rights
("Independent Applications"), it shall be deemed to have granted NOA and
NINTENDO an indefinite, worldwide, royalty-free, transferable and Sole License
(including the right to sub-license) to such derivative work. To the extent that
LICENSEE can demonstrate one or more Independent Applications, LICENSEE shell be
deemed to have granted to NOA and NINTENDO a royalty-free and transferable
non-exclusive License (including the right to sub-license) in relation to such
Independent Applications for the Term.
 
Page 4 of 16

--------------------------------------------------------------------------------


 
4. SUBMISSION OF GAME AND ARTWORK FOR APPROVAL
 
4.1 Development and Sale or the Games. LICENSEE may develop Games and have
manufactured, advertise, market and sell Licensed Products for play on the
Nintendo DS system only in accordance with this Agreement.

 
4.2 Delivery of Completed Game.Upon completion of a Game, LICENSEE shall deliver
a prototype of the Game to NINTENDO in a format specified in the Guidelines,
together with written user instructions, a complete description of any security
holes, backdoors, time bombs. cheats, "Easter eggs" or other hidden features or
characters In the Game and a complete screen text script. NINTENDO snail
promptly evaluate the Game with regard to its technical compatibility with and
error-free operation on the Nintendo DS system. LICENSEE must establish that the
Game and any other content included on the Game Card complies with the
guidelines Of the Pan European Game Information System (PEG), the
Unterhaltungssoftware Selbstkontrolle (USK), the Office of Film and Literature
Classification (OFLC), or any other national or regional game rating system that
NINTENDO may accept, as applicable. LICENSEE shall be responsible for the
submission of the Game to the appropriate national or regional game rating
organization and shall provide NINTENDO with a statement or certificate in
writing from the relevant organization, confirming the rating for the Game.
Where any such game has been rated as being suitable only for players aged 18
and over (or an equivalent rating), LICENSEE must submit a certificate in
writing that confirms the game is rated as no higher than "M" (mature) by the
Entertainment Software Rating Board (ESRB) of the U.S. In addition, NINTENDO
reserves the right to require LICENSEE to provide NINTENDO with such additional
written indemnification for damages, claims, loss, liability, fine or penalty
resulting from the marketing, distribution or sale of a Game with such an age
rating, as NINTENDO, in its sole discretion, may request. If any such age rating
is subsequently changed by the relevant organization, LICENSEE shall inform
NINTENDO forthwith in writing of that fact and LICENSEE shall then comply with
the above provisions in relation to such new age rating.
 
4.3 Approval of Completed Game. NINTENDO shall, within a reasonable period of
time after receipt, approve or disapprove each submitted Game. If a Game is
disapproved, NINTENDO shall specify in writing the reasons for such disapproval
and state what corrections or Improvements are necessary. After making the
necessary corrections or improvements, LICENSEE shall submit a revised Game to
NINTENDO far approval. NINTENDO shall not unreasonably withhold or delay its
approval of any Game. The approval of a Game by NINTENDO shall not relieve
LICENSEE of Its sole responsibility for the development. quality and operation
of the Game or in any way create any warranty for a Game or a Licensed Product
by NINTENDO.
 
4.4 Submission of Artwork. Upon submission of a completed Game to NINTENDO,
LICENSEE shall prepare and submit to NINTENDO the Artwork for the proposed
Licensed Product. Within ten (10) business days of receipt, NINTENDO shall
approve or disapprove the Artwork, If any Artwork is disapproved, NINTENDO shall
specify in writing the reasons for such disapproval aria state what corrections
or Improvements are necessary. After making the necessary corrections or
improvements, LICENSEE shall submit revised Artwork to NINTENDO for approval.
NINTENDO shall not unreasonably withhold or. delay its approval of any Artwork.
The approval of the Artwork by NINTENDO shall not relieve LICENSEE of its sole
responsibility for the development and quality of the Artwork or in any way
create any warranty for the Artwork or any Licensed Product by NINTENDO.
 
4.5 Artwork for Bulk Goods, If LICENSEE submits an order for Bulk Goods, all
Artwork shall be submitted to NINTENDO in advance of NINTENDO's acceptance of
the order and no production of Printed Materials Shall occur until such Artwork
has been approved by NINTENDO under Section 4.4 herein.
 
5.  ORDER PROCESS PURCHASE PRICE. PAYMENT AND DELIVERY
 
5.1 Submission of Orders by LICENSEE. LICENSEE may at any time submit written
purchase orders to NINTENDO for any approved Licensed Product title. The
purchase order shall specify whether it IS for Finished Products or Bulk Goods.
The terms and conditions of this Agreement shall take precedence over any
contrary terms of such purchase order or any other written documents submitted
by LICENSEE. Ali orders are subject to acceptance by NINTENDO or its designee.
 
Page 5 of 16

--------------------------------------------------------------------------------


 
5.2 Purchase Price order Quantities. The purchase price and minimum order
quantities for Finished Products and Bulk Goods shall be set forth in NINTENDO's
then current Price Schedule. The purchase price includes the cost of
manufacturing the Licensed Products. No taxes, duties, import fees or other
tariffs related to the development, manufacture, import, marketing or sale of
the Licensed Products are included in the purchase price and all such taxes are
the responsibility of LICENSEE (except for taxes imposed on NINTENDO's income).
The Price Schedule is subject to change by NINTENDO at any time, provided,
however, that any price increase shall be applicable only to purchase orders
submitted, paid for, and accepted by NINTENDO after the effective date of the
price increase.
 
5.3 Payment. Upon placement of an order with NINTENDO, LICENSEE shall pay the
full purchase price to NINTENDO either (a) by placement of an irrevocable letter
of credit in favor of NINTENDO and payable at sight, issued by a bank acceptable
to NINTENDO and confirmed, if requested by NINTENDO, at LICENSEE's expense, or
(b) In cash, by wire transfer to NINTENDO's designated account. 411 associated
banking charges are the responsibility of the LICENSEE.
 
5.4 Shipment and Delivery. NINTENDO shall deliver the Finished Products and Bulk
Goods ordered by LICENSEE to LICENSEE FOB Japan. CIP European Destination or
ex-warehouse Grossostheim, es per the terms in the Price Schedule. Also per the
Price Schedule, the minimum snipping quantity is 360 units for Finished Products
and 1200 units for Bulk Goods. Upon mutual consent of NINTENDO and LICENSEE,
orders may be delivered in partial shipments with a minimum shipment quantity as
specified in the Price Schedule. Such orders shall be delivered only to
countries within the Territory. Title to the Licensed Products shall vest in
accordance with the terms of the applicable letter of credit or, In the absence
thereof, per incoterms 2000.
 
6. MANUFACTURE OF THE LICENSED PRODUCT
 
6.1 Manufacturing. Given NINTENDO's ownership of the valuable Intellectual
Property Rights, NINTENDO shall be the exclusive source for the manufacture of
the Game Cards, and shall control all aspects of the manufacturing process,
including the selection of the locations end specifications for any
manufacturing facilities, determination of materials and processes, appointment
of suppliers and subcontractors, and management of all work-in-progress.
 
6.2 Manufacture of the Licensed Products. Upon acceptance by NINTENDO of a
purchase order for en approved Licensed Product title and payment as provIded
for under Section 6.3 herein, NINTENDO will arrange for the manufacture of
Finished Product or Bulk Goods, as specified in LICENSEE's purchase order. In
this regard, LICENSEE shall submit to NINTENDO certain technical information as
set forth in a questionnaire entitled "Software Submission Requirements" which
has been provided to LICENSEE by NINTENDO.
 
6.3 Security Features. The final release version of the Game, Game Cards and
Printed Materials shall include such Security Technology as NINTENDO, in Its
sole discretion and at its sole expense. may deem necessary or appropriate.
 
6.4 Production of Bulk Goods Printed Materials. For Bulk Goods, LICENSEE shall
arrange and pay for the production of the Printed Materials using the Artwork.
Upon receipt of an order of Bulk Goods, LICENSEE shall assemble the Game Cards
and Printed Materials into the Licensed Products. Licensed Products may be sold
or otherwise distributed by LICENSEE only in fully assembled condition and
placed in a plastic case or other protective packaging.
 
6.5 Sample Printed Materials. Within a reasonable period of time after
LICENSEE'S assembly of the initial order for a Bulk Goods title, LICENSEE shall
provide NINTENDO with (a) one (1) sample of the fully assembled. Licensed
Product, and (b) five (5) samples of LICENSEE produced Printed Materials for
such Licensed Product.
 
Page 6 of 16

--------------------------------------------------------------------------------


 
 
6.6 Retention of Sample Licensed Products by NINTENDO. NINTENDO may. at its own
expense, manufacture reasonable quantities of the Game Cards or the Licensed
Products, not to exceed fifty (50) units, to be used for archival purposes,
legal proceedings against infringers of the Intellectual Property Rights or for
other lawful purposes (but not for resale).
 
7. MARKETING AND ADVERTISING
 
7,1 Approval of Marketing Materials. LICENSEE represents and warrants that the
Marketing Materials shall (a) be of high quality and comply with the Guidelines
as well as the guidelines of the PEGI, and (b) comply with all applicable laws.
regulations and official codes of practice in those jurisdictions in the
Territory where they will be used or distributed. All LICENSEE controlled
websites featuring the Games shall adopt a privacy policy that complies with all
applicable local laws, regulations and official guidelines. To protect
NINTENDO's valuable Intellectual Property Rights, to prevent tree dilution of
NINTENDO's trade marks, and to ovoid use of the licensed Intellectual Property
Rights giving rise to any implication of NINTENDO's sponsorship, association,
approval or endorsement where this is not the case, prior to actual use or
distribution, LICENSEE shall submit to NINTENDO for review samples of all
proposed Marketing Materials. NINTENDO shall. within ten (10) business days of
receipt, approve or disapprove the quality of such samples. If any of the
samples are disapproved, NINTENDO shall specify the reasons for such disapproval
and state what corrections and/or improvements are necessary. After making the
necessary corrections and/or improvements, LICENSEE shall submit revised samples
for approval by NINTENDO. No Marketing Materials shall be used or distributed by
LICENSEE without NINTENDO's prior written approval. NINTENDO shall not
unreasonably withhold Or delay its approval of any proposed Marketing Materials.
 
7.2 No Bundling. To protect NINTENDO's valuable Intellectual Property Rights, to
prevent the dilution of NINTENDO's trademarks, and to avoid use of the licensed
Intellectual Property Rights giving rise to any implication of NINTENDO'S
sponsorship, association, approval or endorsement where this is not the case.
LICENSEE shall not, without NINTENDO's prior written approval, market or
distribute any Licensed Products that are bundled with (a) any peripheral
designed for use with the Nintendo DS system that has not been licensed or
approved in writing by NINTENDO. or (b) any other product or Service where
NINTENDO's sponsorship, association, approval or endorsement might be suggested
by the bundling of me products or services.
 
7.3 Warranty and Repair. LICENSEE shall provide the original consumer wIth a
minimum one hundred eighty (180) day (or such longer minimum period as may be
required by applicable law) limited warranty on all Licensed Products. LICENSEE
shalt also provide reasonable product service, includIng out-of-warranty
service, for all Licensed Products.
 
7.4  Business Facilities. LICENSEE agrees to develop and maintain sufficient
customer service, either directly or through a third party, to adequately
support the Licensed Products".
 
7.5 No Sales Outside the Territory. LICENSEE represents and warrants that it
shall not market, sell, offer to sell, import or distribute the Licensed
Products outside the Territory. or within the Territory when LICENSEE has actual
or constructive Knowledge that a subsequent destination of the Licensed Product
is outside the Territory.
 
7.6 Defects and Recall. In the event of a material programming defect in a
Licensed Product that would, in NINTENDO's reasonable judgment, significantly
impair the ability of consumer to play the Game, NINTENDO may, after
consultation with LICENSEE, require the LICENSEE to recall the Licensed Product
and undertake suitable repairs or replacements.
 
7.7 Nintendo motional Materials, Publications and Events. With a view to
improving the competitiveness of the video game products consisting of Nintendo
video game systems and services and compatible software published by LICENSEE
and others, at its option, NINTENDO may (a) insert in the Printed Materials for
the Licensed Products promotional materials concerning publications and
promotions for such video game products, (b) utilize screen shots, Artwork and
information regarding the Licensed Products in all NINTENDO published or
officially licensed magazines, official NINTENDO-sponsored web sites, or other
advertising, promotional or marketing media that promotes such video game
products, services or programs, and (c) exercise public performance rights in
the Games and use related trademarks and Artwork in connection with NINTENDO
sponsored contests, tours, conventions, trade shows, press briefings and similar
events that promote such video game products.
 
7.8 Nintendo Gateway System. To promote end increase demand for games on
Nintendo video game systems. NINTENDO licenses a system (the "Nintendo Gateway
System") in various non-coin activated commercial settings such as commercial
airlines. cruise ships, rail systems and hotels, where customers play games on
specialty adapted Nintendo video game systems. If NINTENDO identifies a Game for
possible license on the Nintendo Gateway System, the parties agree to conduct
good faith negotiations toward including the Game in the Nintendo Gateway
System.
 
Page 7 of 16

--------------------------------------------------------------------------------


 
8.  CONFIDENTIAL INFORMATION
 
8.1 Definition. "Confidential Information" means Information provided to
LICENSEE by NINTENDO or any third party working with NINTENDO or NOA relating to
the hardware and software for the Nintendo OS system or the Development Tools,
Including, but not limited to, (a) all current or future information, know-how,
techniques. methods, tools, emulator hardware or software, software development
specifications and/or trade secrets, (b) any inventions, patents or patent
applications, (c) any business, marketing or sales data or information, and (d)
any other information or data relating to development, design, operation,
manufacturing, marketing or sales. Confidential information shall include all
confidential Information disclosed, whether In writing, orally, visually, or in
the form of drawings, technical specifications, software, samples, pictures,
models, recordings, or other tangible items which contain or manifest, in any
form, the above listed information. Confidential Information shall not include
(i) data and information that were in the public domain prior to LICENSEE's
receipt of the same hereunder, or that subsequently becomes part of the public
domain by publication or otherwise, except by the wrongful act or omission of
LICENSEE or any third party, (ii) data and information that LICENSEE can
demonstrate, through written records kept in the ordinary course of business,
were In Its possession without restriction on use or disclosure, prior to its
receipt of the same hereunder and were not acquired directly or indirectly from
NINTENDO or NOA under an obligation of confidentiality that is still in force,
arid (iii) data and information that LICENSEE can show were received by it from
a third party who did not acquire the same directly or indirectly from NINTENDO
or NOA and to whom LICENSEE has no obligation of confidentiality.


8.2 Disclosures. LICENSEE shall be permitted to disclose Confidential
Information if such disclosure is required by an authorized governmental or
judicial entity, provided that NINTENDO is given Notice thereof at least thirty
(30) clays prior to such disclosure, or such lesser period as may be needed to
comply with such requirement. LICENSEE shall use its best efforts to limit the
disclosure to the greatest extent passible, consistent with LICENSEE's legal
obligations and if required by NINTENDO, shall cooperate in the preparation and
entry of appropriate court orders limiting the persons to whom Confidential
Information may be disclosed and the extent of disclosure of such Confidential
Information.
 
8.3 Disclosure and Use. NINTENDO may provide LICENSEE with highly confidential
development information, Guidelines, Development Tools, systems. specifications
and related resources and information constituting and Incorporating the
Confidential Information to assist LICENSEE in the development of Games.
LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE's employees having a strict need to know and shall advise such
employees of their obligation of confidentiality as provided herein. LICENSEE
shall require each such employee to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement between LICENSEE and
such employee. LICENSEE shall use its beat efforts to ensure that its employees
working with or otherwise having access to Confidential Information shall not
disclose or make any unauthorized use of the Confidential Information.
 
8.4 No Disclosure to Independent Contractors. LICENSEE shalt not disclose the
Confidential Information, including without limitation the Guidelines end
Intellectual Property Rights, to any Independent Contractor, nor permit any
Independent Contractor to perform or assist in development work for a Game,
without the prior written consent of NINTENDO. Any Independent Contractor
seeking access to Confidential Information shall be required to enter into o
written non-disclosure agreement with NINTENDO or NOA prior to receiving any
access to or disclosure of the Confidential Information from either LICENSEE or
NINTENDO.
 
Page 8 of 16

--------------------------------------------------------------------------------


 
At LICENSEE's option, the written non-disclosure agreement may be with LICENSEE
rather than NINTENDO or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NINTENDO. Also, in such case
LICENSEE shall provide to NINTENDO on a continuing basis a listing of ail
Independent Contractors who have received or been granted access to Confidential
Information along with copies of the applicable written non-disclosure
agreements. In addition, LICENSEE shall take all reasonable measures to ensure
that its Independent Contractors fulfill the requirements of the applicable
written non-disclosure agreements.
 
LICENSEE shall use its best effort° to ensure that its employees and Independent
Contractors working with or otherwise having access to Confidential Information
shall not disclose or make unauthorised use of the Confidential Information.
LICENSEE agrees to indemnify NINTENDO against all loss or damage, includIng
consequential economic loss, for breach of these obligations by the LICENSEE,
its employees and Independent Contractors.
 
8.5 Agreement Confidentiality. LICENSEE agrees that tie terms, conditions end
contents of this Agreement shall be treated as Confidential Information. Any
public announcement or press release regarding this Agreement or the release
dates for Games developed by LICENSEE under thIs Agreement shall be subject to
NINTENDO's prior written approval. The parties may disclose this Agreement (a)
to accountants, banks, financing sources, lawyers, parent companies and related
parties under substantially equivalent confidentiality obligations, (b) in
connection with any formal legal proceeding for the enforcement of this
Agreement. (c) as required by the regulations of the government agencies in the
Territory that regulate publicly-traded securities, provided that all
Confidential Information regarding NINTENDO shall be edited from such
disclosures to the maximum extent allowed by such government agencies, (d) in
response to lawful process, subject to court order limiting the persons to whom
Confidential Information may be disclosed and the extent of disclosure of such
Confidential Information, approved in advance by NINTENDO, and (9) to a third
party proposing to enter into a business transaction with LICENSEE or with
NINTENDO, but only to the extent reasonably necessary for carrying out the
proposed transaction and only under terms of mutual confidentiality.

 
8.6 Notification Obligations. LICENSEE shall promptly notify NINTENDO of the
unauthorized use or disclosure of any Confidential Information by LICENSEE or
any of its employees, or any Independent Contractor or its employees, and shall
promptly act to recover any such information arid prevent further breach of the
obligations herein. The obligations of LICENSEE set forth herein are in addition
to and not In lieu of any other legal remedy that may be available to NINTENDO
under this Agreement or applicable law.
 
8.7 Continuing Effect of the NDA. The terms of this. Section 8 supplement the
terms of the NDA, which Shall remain in effect. In the event of a conflict
between the terms of the NDA and this Agreement, the terms of this Agreement
shall control.
 
9. REPRESENTATIONS AND WARRANTIES
 
9.1  LICENSEE's Representations end Warranties. LICENSEE represents end warrants
that:
 
(a) it Is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
 
(b) the execution, delivery and performance of this Agreement by LICENSEE does
not conflict with any agreement or understanding to which LICENSEE may be bound,
and
 
Page 9 of 16

--------------------------------------------------------------------------------


 
(c) excluding the Intellectual Property Rights, LICENSEE is either (i) the sole
owner of all right, title and interest in and to the trademarks, copyrights and
other intellectual property rights used on or in association with the
development, advertising, marketing and sale of the Licensed Products and the
Marketing Materials, or (ii) the holder of such rights to the trademarks,
copyrights and other intellectual property rights that have been licensed from a
third party as are necessary for the development, advertising, marketing and
sale of the Licensed Products and the Marketing Materials under this Agreement.
 
9.2 NINTENDO’S representations and warranties. NINTENDO represents and warrants
that:
 
(a) it is duly organized and validly existing corporation and has full authority
to enter into this Agreement and to carry out the provisions hereof, and
 
(b) the execution, delivery and performance of this Agreement by NINTENDO does
not conflict with any agreement or understanding to which NINTENDO may be bound.
 
9.3 INTELLECTUAL PROPERTY RIGHTS DISCLAIMER BY NINTENDO. NINTENDO MAKES NO
REPRESENTATION OR WARRANTY CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL
PROPERTY RIGHTS. NINTENDO DOES NOT WARRANT THAT THE DESIGN, DEVELOPMENT,
ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE OF THE
INTELLECTUAL PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON PATENT,
COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. TO THE
MAXIMUM EXTENT LEGALLY PERMISSIBLE, ANY WARRANTY, CONDITION OR TERM THAT MAY BE
PROVIDED IN ANY APPLICABLE PROVISION OF ANY LAW OR REGULATION IN THE TERRITORY
GOVERNING COMMERCIAL ACTIVITY, OR ANY OTHER COMPARABLE LAW OR STATUTE IS
EXPRESSLY DISCLAIMED. LICENSEE HERESY ASSUMES THE RISK OF INFRINGEMENT.
 
9.4 GENERAL DISCLAIMER BY NINTENDO. NINTENDO DISCLAIMS ANY AND ALL WARRANTIES
WITH RESPECT TO THE LICENSED PRODUCTS, INCLUDING, WITHOUT LIMITATION, THE
SECURITY TECHNOLOGY. LICENSEE PURCHASES AND ACCEPTS ALL LICENSED PRODUCTS ON AN
"AS IS" AND 'WHERE IS" BASIS. NINTENDO DISCLAIMS ALL WARRANTIES UNDER THE
APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES
CONDITIONS OR OTHER TERMS OF ANY KIND OF MERCHANTABILITY OR FITNESS FOR A
GENERAL OR PARTICULAR PURPOSE.
 
9.5 LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER
NINTENDO NOR ITS SUBSIDIARIES, AFFILIATES, LICENSORS OR SUPPLIERS SHALL BE
LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF OR RELATED TO
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT BY
NINTENDO, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF THE LICENSED
PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR ANY END USER.
 
10. INDEMNIFICATION
 
10.1 LICENSEE's Indemnification. LICENSEE shall indemnify and hold harmless
NINTENDO (and any of its affiliates, subsidiaries, licensors, suppliers.
officers, directors, employees or agents) from any clans. losses, liabilities,
damages, expenses and costs, including, without limitation, reasonable
attorneys' fees and costs and any expenses incurred in the settlement or
avoidance of any Such claim, that result from or are in connection with:
 
(a) a breach of any of the provisions, representations or warranties undertaken
by LICENSEE in this Agreement.
 
(b) any infringement of a third party's Proprietary Rights as a result of the
design, development, advertising, marketing, sale or use of the Licensed
Products or the Marketing Materials,
 
(c) any claims alleging a defect, failure to warn, bodily injury (including
death) or other personal or property damage arising out of, or in connection
with, the design, development, advertising, marketing, sale or use of any of the
Licensed Products, and
 
(d) any applicable civil or criminal actions relating to the design,
development, advertising, marketing, sale or use of the Licensed Products or the
Marketing Materials.
 
Page 10 of 16

--------------------------------------------------------------------------------


 
NINTENDO and LICENSEE shall give prompt Notice to the other of any indemnified
claim under this Section 10.1, With respect to any third party claim subject to
this indemnity clause, LICENSEE, as indemnifying party, shall have the right to
select counsel and to control the defense and/or settlement thereof. NINTENDO
may, at its own expense, participate in such action or proceeding with counsel
of its own choice, LICENSEE shall not enter into any settlement of any such
claim in which (i) NINTENDO has been named as a party, or (ii) claims relating
to the Intellectual Property Rights have been asserted, without NINTENDO's prior
written consent. NINTENDO shall provide reasonable assistance to LICENSEE in its
defense of any such claim.
 
10.2 LICENSEE's Insurance. LICENSEE shall, at its own expense, obtain a
commercial general liability insurance policy (including coverage for
advertising injury and product liability claims) from an insurance company. Such
policy of insurance shall be in an amount of not less than the equivalent of
Five Million Dollars ($5,000,000 USD) on a per occurrence basis (not claims
made) and shall provide for adequate protection against any suits, claims, loss
or damage arising out of or relating to the Licensed Products. Such policy shall
name NINTENDO as an additional insured and shall specify that it may not be
canceled without thirty (30) days' prior written Notice to NINTENDO. A
Certificate of Insurance shall be provided to NINTENDO not later than the date
of the initial order of Licensed Products under this Agreement or within 60 days
of the Effective Date of this Agreement, whatever date occurs later. If LICENSEE
fails to provide NINTENDO with such Certificate of Insurance or fails to
maintain such insurance at any time during the Term and for a period of two (2)
years thereafter, NINTENDO, in its sole discretion may: (a) terminate this
Agreement in accordance with Section 13.2 herein; or (b) secure comparable
insurance for the benefit of NINTENDO only, and not for LICENSEE, at LICENSEES
expense.
 
10.3 Suspension of Production. In the event NINTENDO deems itself at risk with
respect to any claim, action or proceeding under this Section 10, NINTENDO may,
at its sole option, suspend production, delivery or order acceptance for any
Licensed Products, in whole or in part, pending resolution of such claim, action
or proceeding.
 
11. PROTECTION OF PROPRIETARY RIGHTS
 
11.1 Joint Actions Against Infringers, LICENSEE and NINTENDO may agree to
jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary Rights owned by each of them Unless
the parties otherwise agree, or unless the recovery is expressly allocated
between them by the court, in the event of such an action, any recovery shall be
used first to reimburse LICENSEE and NINTENDO for their respective reasonable
attorneys' fees and costs incurred in bringing such action, pro rata, and any
remaining recovery shall be distributed to LICENSEE and NINTENDO, pro rata,
based upon the fees and costs incurred in bringing such action.
 
11.2 Actions by LICENSEE. LICENSEE, without the consent of NINTENDO, may bring
any action or proceeding relating to an infringement or potential infringement
of LICENSEE's Proprietary Rights in the Licensed Products. LICENSEE shall make
reasonable efforts to inform NINTENDO of such actions in a timely manner.
LICENSEE will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.
 
11.3 Actions by NINTENDO. NINTENDO, without the consent of LICENSEE, may bring
any action or proceeding relating to an infringement o r portential infringement
of LICENSEE’s Property Rights. NINTENDO shall make reasonable efforts to inform
LICENSEE of such actions in a timely manner. NINTENDO will have the right to
retain all proceeds it may derive from any recovery in connection with such
actions.
 
12. ASSIGNMENT
 
12.1 Definition. "Assignment" means every type and form of assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of
LICENSEE's rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge andlor hypothecation of all or
any portion of LICENSEE's rights or obligations under this Agreement to or by
LICENSEE'S trustee in bankruptcy, receiver, or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE's rights or obligations
under this Agreement, including but not limited to a foreclosure by a third
'party upon assets of LICENSEE, (d) the merger or consolidation of LICENSEE if
LICENSEE is a corporation, and (e) any other means or method whereby rights or
obligations of LICENSEE under this Agreement are sold, assigned or transferred
to another individual or entity for any reason. Assignment also includes the
sale, assignment, transfer or other event affecting a change in the controlling
interest of LICENSEE, whether by sale, transfer or assignment of shares in
LICENSEE, or by sale, transfer or assignment of partnership interests in
LICENSEE, or otherwise.
 
Page 11 of 16

--------------------------------------------------------------------------------


 
12.2 No Assignment by LICENSEE. This Agreement and the subject matter hereof are
personal to LICENSEE. No Assignment of LICENSEE's rights or obligations
hereunder shall be valid or effective without NINTENDO's prior written consent,
which consent may be withheld by NINTENDO for any reason whatsoever in its sole
discretion. In the event of an attempted Assignment in violation of this
provision, NINTENDO shall have the right at any time, at its sole option, to
immediately terminate this Agreement. Upon such termination, NINTENDO shall have
no further obligation under this Agreement to LICENSEE or to LICENSEE's intended
or purported assignee.
 
12.3 Proposed Assignment. Prior to any proposed Assignment of this Agreement,
LICENSEE shall give NINTENDO not less than thirty (30) days prior written Notice
thereof, which Notice shall disclose the name of the proposed assignee, the
proposed effective date of the Assignment and the nature and extent of the
rights and obligations that LICENSEE proposes to assign. NINTENDO may, in its
sole discretion, approve or disapprove such proposed Assignment. Unless written
consent is given by NINTENDO to a proposed Assignment, any attempted or
purported Assignment shall be deemed disapproved and NINTENDO shall have the
unqualified right, in its sole discretion, to terminate this Agreement at any
time. Upon termination, NINTENDO shall have no further obligation under this
Agreement to LICENSEE or to LICENSEE's intended or purported assignee.
 
12.4 LICENSEE's Obligation of Non-Disclosure, LICENSEE shall not (a) disclose
NINTENDO's Confidential Information to any proposed assignee of LICENSEE, or (b)
permit access to NINTENDO's Confidential Information by any proposed assignee or
other third party, without the prior written consent of NINTENDO to such
disclosure.
 
13. TERM AND TERMINATION
 
 13.1 Term. This Agreement shall commence on the Effective Date and shall
continue for the Term, unless earlier terminated as provided herein, or extended
by a written amendment to this Agreement.
 
 13.2 Default or Breach. In the event that either party is in default or commits
a breach of this Agreement that is not cured within thirty (30) days after
Notice thereof, then this Agreement shall, except as otherwise provided,
automatically terminate on the date specified in such Notice.
 
Page 12 of 16

--------------------------------------------------------------------------------


 
 13.3 Bankruptcy. At NINTENDO's option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.
 
13.4 Termination Other Than by Breach. Upon (a) the expiration of this
Agreement, (b) its termination other than by LICENSEE's breach, or (c)
termination of this Agreement by NINTENDO after one hundred twenty days (120)
Notice to LICENSEE in the event NINTENDO reasonably believes that LICENSEE has
developed, marketed, or sold a product that infringes any intellectual property
rights of NINTENDO anywhere in the world (provided that if the parties are able
to resolve such alleged infringement within such 120 day period, such
termination shall not take effect), LICENSEE shall have a period of one hundred
eighty (180) days to sell any unsold Licensed Products. All Licensed Products in
LICENSEE's control following the expiration of such sell-off period shall be
destroyed by LICENSEE within ten (10) days and proof of such destruction
(certified by an officer of LICENSEE) shall be provided to NINTENDO.
 
 13.5 Termination by licensee’s breach. If this Agreement is terminated by
NINTENDO as a result of a breach of its terms and conditions by LICENSEE,
LICENSEE shall immediately cease all distribution, advertising, marketing or
sale of any Licensed Products. All Licensed Products in LICENSEE's control as of
the date of such termination shall be destroyed by LICENSEE within ten (10) days
and proof of such destruction (certified by an officer of LICENSEE) shall be
provided to NINTENDO,
 
13.6 Breach of NDA or Other NINTENDO License Aoreements. At NINTENDO's option,
any breach by LICENSEE of (a) the NDA, or (b) any other license agreement
between NINTENDO and LICENSEE relating to the development of games for any
Nintendo video game system that is not cured within the time period for cure
allowed under the applicable agreement, shall be considered a material breach of
this Agreement (and which shall give NINTENDO reasonable cause to believe that
it needs to terminate this Agreement so as to protect its legitimate business
interests) entitling NINTENDO to terminate this Agreement in accordance with
Section 13.5 herein.
 
 13.7 No Further Use of the Intellectual Property Rights. Upon expiration and/or
termination of this Agreement, LICENSEE shall cease all use of the intellectual
Property Rights for any purpose, except as may be required in connection with
the sale of Licensed Products authorized under Section 13.4 herein. LICENSEE
shall, within thirty (30) days thereafter, return or destroy all Guidelines,
writings, drawings, models, data, tools and other materials and things in
LICENSEE's possession or in the possession of any past or present employee,
agent or contractor receiving the information through LICENSEE, that constitute
or relate to or disclose any Confidential Information, without making copies or
otherwise retaining any such information. Proof of any destruction shall be
certified by an officer of LICENSEE and promptly provided to NINTENDO,
 
 13.8 Termination by NINTENDO's Breach. If this Agreement is terminated by
LICENSEE as a result of a breach of its terms or conditions by NINTENDO,
LICENSEE may continue to sell the Licensed Products in the Territory until the
expiration of the Term, at which time the provisions of Section 13.4 shall
apply.
 
14. General Provisions.
 
14.1 Compliance with Applicable Laws and Regulations. LICENSEE shall at all
times comply with applicable laws, regulations and orders in the countries of
the Territory relating to or in any way affecting this Agreement and LICENSEE's
performance under this Agreement, including, without limitation, the export laws
and regulations of any country with jurisdiction over the Licensed Products
and/or either party. LICENSEE shall not market, distribute, or sell the Game
and/or Game Cards in any country in the Territory in which such marketing,
distribution or sale would violate any applicable laws, regulations or orders of
such country.
 
Page 13 of 16

--------------------------------------------------------------------------------


 
14.2 Force Majeure. Neither party shall be liable for any breach of this
Agreement occasioned by any cause beyond the reasonable control of such party
including war, terrorism, riot or civil commotion, fire, natural disaster, labor
disputes, restraints affecting shipping or credit, delay of carriers, inadequate
supply of suitable materials or any other cause that could not with reasonable
diligence be controlled or prevented by the parties. In the event of material
shortages, including shortages of materials or production facilities necessary
for production of the Licensed Products, NINTENDO reserves the right to allocate
such resources among itself and its licensees.
 
 14.3 Records and Audit. During the Term and for a period of two (2) years
thereafter, LICENSEE agrees to keep accurate, complete and detailed records
related to the development and sale of the Licensed Products and the Marketing
Materials. Upon reasonable Notice to LICENSEE, NINTENDO may, at its expense,
arrange for a third party audit of LICENSEE'S records, reports and other
information related to LICENSEE's compliance with this Agreement.
 
14.4 Waiver, Severability, Integration and Amendment. The failure of a party to
enforce any provision of this Agreement shall not be construed to be a waiver of
such provision or of the right of such party to thereafter enforce such
provision. In the event that any term, clause or provision of this Agreement
shall be construed to be or adjudged invalid, void or unenforceable, such term,
clause or provision shall be construed as severed from this Agreement, and the
remaining terms, clauses and provisions shall remain in effect. Together with
the NDA, this Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof. All prior negotiations, representations,
agreements and understandings are merged into, extinguished by and completely
expressed by this Agreement and the NDA. Any amendment to this Agreement shall
be in writing, signed by both parties.
 
 14.5 Survival. In addition to those rights specified elsewhere in this
Agreement that may reasonably be interpreted or construed as surviving, the
rights and obligations set forth in Sections 3, 8, 9, 10, 13 and 14 shall
survive any expiration or termination of this Agreement to the degree necessary
to permit their complete fulfillment or discharge.
 
 14.6 Governing Law and Venue. This Agreement shall be governed by the laws of
Japan, without regard to its conflict of laws principles. Any legal action
(including judicial and administrative proceedings) with respect to any matter
arising under or growing out of this Agreement, shall be brought only in the
Kyoto District Court. Each party hereby consents to the jurisdiction and venue
of such courts for such purposes.
 
 14.7 Injunctive Relief. LICENSEE acknowledges that in the event of its breach
of this Agreement, no adequate remedy at law may be available to NINTENDO and
that NINTENDO shall be entitled to seek injunctive or other similar available
relief in addition to any additional relief available to NINTENDO.
 
 14.8 Attorneys' Fees. In the event it is necessary for either party to this
Agreement to undertake legal action to enforce or defend any action arising out
of or relating to this Agreement, the prevailing party in such action shall be
entitled to recover from the other party all reasonable attorneys' fees, costs
and expenses relating to such legal action or any appeal therefrom.
 
 14.9 Expansion of Rights. NINTENDO may expand the rights granted to LICENSEE
under this Agreement by providing written notice of such expansion of rights to
LICENSEE and without having to enter into a written addendum to the present
Agreement with LICENSEE
 
14.10 Delegation of Duties. NINTENDO, at its option, may delegate its duties
under the present Agreement to a wholly owned subsidiary, To the extent
necessary for the parties to carry out their duties under this Agreement,
NINTENDO shall provide notice to LICENSEE of any such delegation, including to
whom at NINTENDO's wholly owned subsidiary communications from LICENSEE under
this Agreement may be directed. Also in the event of a delegation by NINTENDO,
the provisions of this Agreement shall continue to govern the relationship
between NINTENDO and LICENSEE and shall govern the relationship between
NINTENDO's subsidiary and LICENSEE, subject to any amendments or modifications
to this Agreement which such subsidiary and LICENSEE may agree to in their
relationship. NINTENDO shall remain obligated under the present Agreement for
the performance of NINTENDO's duties by NINTENDO's subsidiary.
 
14.11 Counterparts and Signature Facsimile. This Agreement may be signed in
counterparts, that shall together constitute a complete Agreement. A signature
transmitted by facsimile shall be considered an original for purposes of this
Agreement.
 
Page 14 of 16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.
 

 NINTENDO:     LICENSEE:    NINTENDO CO., LTD.     DESTINATION SOFTWARE INC.    
       By:/s/ Satoru Iwata    By: /s/ Susan Kain  
 Satoru Iwata   
 CEO
 
 Susan Kain
 President
 

 
Date: JULY 1 3 , 2006
 
Title: President
Date: AILLL8,4

 
Page 15 of 16

--------------------------------------------------------------------------------


 
Annex A
Guidelines on Ethical Content
 
The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with
NINTENDO's corporate philosophy. Exceptions may be made when necessary to
maintain the integrity of the Game or the Game's theme. Games shall not:
 

 (a)
contain sexually explicit content including but not limited to nudity, rape,
sexual intercourse and sexual touching; for instance, NINTENDO does not allow
bare-breasted women in Games, however, mild displays of affection such as
kissing or hugging are acceptable;

 

(b)  
contain language or depictions which specifically denigrate members of any race,
gender, ethnicity, religion or political group;

 

(c)  
depict gratuitous or excessive blood or violence. NINTENDO does not permit
depictions of animal cruelty or torture;

 

(d)  
depict verbal or physical spousal or child abuse;

 

(e)  
permit racial, gender, ethnic, religious or, political stereotypes; for example,
religious symbols such as crosses will be acceptable when fitting into the theme
of the Game and not promoting a specific religious denomination;

 

(f)  
use profanity, obscenity or incorporate language or gestures that are offensive
by prevailing public standards and tastes; and

 

(g)  
promote the use of illegal drugs, smoking materials, tobacco and/or alcohol; for
example NINTENDO does not allow gratuitous beer or cigarette advertisement
anywhere in a Game; however, Sherlock Holmes smoking a pipe would be acceptable
as it fits the theme of the Game.

 
Page 16 of 16

--------------------------------------------------------------------------------

